


Exhibit 10.3
Incentive Stock Option Terms
under the
ACE Limited 2004 Long-Term Incentive Plan


The Participant has been granted an Option by ACE Limited (the "Company") under
the ACE Limited 2004 Long-Term Incentive Plan (the "Plan"). The Option shall be
subject to the following Incentive Stock Option Terms (sometimes referred to as
the "Option Terms"):
1. Terms of Award. The following words and phrases used in these Option Terms
shall have the meanings set forth in this paragraph 1:
(a)    The "Participant" is the individual recipient of the Incentive Stock
Option Award on the specified Grant Date.
(b)    The "Grant Date" is [Insert Date].
(c)    The number of "Covered Shares" shall be that number of shares of Stock
awarded to the Participant on the Grant Date as reflected in the corporate
records and shown in the Record-Keeping System in the Participant’s individual
account records.
(d)    The "Exercise Price" is $[Insert Price] per share.
Other words and phrases used in these Option Terms are defined pursuant to
paragraph 8 or elsewhere in these Option Terms.
2. Incentive Stock Option. The Option is intended to constitute an "incentive
stock option" as that term is used in Code section 422. To the extent that the
aggregate fair market value (determined at the time of grant) of Shares with
respect to which incentive stock options are exercisable for the first time by
the Participant during any calendar year under all plans of the Company and its
Subsidiaries exceeds $100,000, the options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
nonstatutory stock options. It should be understood that there is no assurance
that the Option will, in fact, be treated as an incentive stock option.
3. Date of Exercise. Subject to the limitations of these Option Terms, each
Installment of Covered Shares of the Option shall be exercisable on and after
the Vesting Date for such Installment as described in the following schedule
(but only if the Date of Termination has not occurred before the Vesting Date):
INSTALLMENT
VESTING DATE
APPLICABLE TO
INSTALLMENT
1/3 of Covered Shares
One year anniversary of the Grant Date
1/3 of Covered Shares
Two year anniversary of the Grant Date
1/3 of Covered Shares
Three year anniversary of the Grant Date



Notwithstanding the foregoing provisions of this paragraph 3, the Option shall
become fully vested and exercisable as follows, with the exception of paragraph
(c):
(a)
The Option shall become fully exercisable upon the Date of Termination, if the
Date of Termination occurs by reason of the Participant’s death or Long-Term
Disability.

(b)
The Option shall become fully exercisable upon a Change in Control that occurs
on or before the Date of Termination.

(c)
For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, if the Date of Termination occurs by reason of the
Participant’s Retirement, vesting shall continue pursuant to the foregoing
schedule following the Date of Termination. Following the Date of Termination
the Restricted Period shall end in accordance with the above schedule.




--------------------------------------------------------------------------------






Except as specified in (c), the Option may be exercised on or after the Date of
Termination only as to that portion of the Covered Shares for which it was
exercisable (or became exercisable) immediately prior to the Date of
Termination.
4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
"Expiration Date" shall be the earliest to occur of:
(a)
the ten year anniversary of the Grant Date;

(b)
if the Participant's Date of Termination occurs by reason of death or Long-Term
Disability, the one-year anniversary of such Date of Termination;

(c)
if the Participant's Date of Termination occurs by reason of Retirement, the
date on which the Expiration Date would occur if the Participant's Date of
Termination occurred on the ten-year anniversary of the Grant Date, or if
earlier, the date of the Participant's death; or

(d)
if the Participant's Date of Termination occurs for any reason other than those
listed in subparagraph (b) or (c) of this paragraph 4, the three-month
anniversary of such Date of Termination.

5. Method of Option Exercise. Subject to these Option Terms and the Plan, the
Option may be exercised in whole or in part by filing a written notice (or by
such other method as may be provided by the Committee, including but not limited
to processes provided in electronic record-keeping systems utilized for
management of the Plan) with the Secretary of the Company at its corporate
headquarters prior to the Company’s close of business on the last business day
that occurs prior to the Expiration Date. Such notice shall specify the number
of shares of Stock which the Participant elects to purchase, and shall be
accompanied by payment of the Exercise Price for such shares of Stock indicated
by the Participant’s election. Payment shall be by cash or by check payable to
the Company. Except as otherwise provided by the Committee before the Option is
exercised: (i) all or a portion of the Exercise Price may be paid by the
Participant by delivery of shares of Stock owned by the Participant and
acceptable to the Committee having an aggregate Fair Market Value (valued as of
the date of exercise) that is equal to the amount of cash that would otherwise
be required; and (ii) the Participant may pay the Exercise Price by authorizing
a third party to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise. The Option shall not be exercisable if
and to the extent the Company determines that such exercise would violate
applicable state or Federal securities laws or the rules and regulations of any
securities exchange on which the Stock is traded. If the Company makes such a
determination, it shall use all reasonable efforts to obtain compliance with
such laws, rules and regulations. In making any determination hereunder, the
Company may rely on the opinion of counsel for the Company.
6. Withholding. All deliveries and distributions under these Option Terms are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).
7. Transferability. Except as otherwise provided by the Committee, the Option is
not transferable other than as designated by the Participant by will or by the
laws of descent and distribution, and during the Participant’s life, may be
exercised only by the Participant.
8. Definitions. For purposes of these Option Terms, words and phrases shall be
defined as follows:
(a)
Change in Control. The term "Change in Control" shall be defined as set forth in
the Plan.

(b)
Date of Termination. A Participant's "Date of Termination" means, with respect
to an employee, the date on which the Participant's employment with the Company
and Subsidiaries terminates for any reason, and with respect to a Director, the
date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant's transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's cessation
of service as a Director if immediately following such


2

--------------------------------------------------------------------------------




cessation of service the Participant becomes or continues to be employed by the
Company or a Subsidiary, nor by reason of a Participant's termination of
employment with the Company or a Subsidiary if immediately following such
termination of employment the Participant becomes or continues to be a Director;
and further provided that a Participant's employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant's employer.
(c)    Director. The term "Director" means a member of the Board, who may or may
not be an employee of the Company or a Subsidiary.
(d)    Long-Term Disability. A Participant shall be considered to have a
“Long-Term Disability” if the Participant is determined to be eligible for
long-term disability benefits under the long-term disability plan in which the
Participant participates and which is sponsored by the Company or a Related
Company; or if the Participant does not participate in a long-term disability
plan sponsored by the Company or a Related Company, then the Participant shall
be considered to have a “Long-Term Disability” if the Committee determines,
under standards comparable to those of the Company’s long-term disability plan,
that the Participant would be eligible for long-term disability benefits if he
or she participated in such plan.
(e)    Retirement. The term “Retirement” means an employee who’s Date of
Termination occurs after satisfying all of the following: (i) the employee has
provided at least ten years of service with the Company or a Related Company;
(ii) the employee has attained at least age 62; and (iii) the employee
terminates employment in good standing with the Company or a Related Company,
and (iv) the employee executes an agreement and release as required by the
Company which will include, without limitation, a general release, and
non-competition and non-solicitation provisions. However, with respect to
exercising vested options pursuant to 4(c), above, “Retirement” shall mean the
occurrence of a Participant's Date of Termination with the consent of the
Participant's employer after the Participant is eligible for early retirement or
normal retirement under a retirement plan maintained by the Company or the
Subsidiaries.
(f)    Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in
these Option Terms.
9. Heirs and Successors. The Option Terms shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
these Option Terms have not been exercised or delivered, respectively, at the
time of the Participant’s death, such rights shall be exercisable by the
Designated Beneficiary, and such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of these Option Terms and the
Plan. The "Designated Beneficiary" shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under these Option Terms or before the complete distribution of
benefits to the Designated Beneficiary under these Option Terms, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
10. Administration. The authority to manage and control the operation and
administration of these Option Terms shall be vested in the Committee, and the
Committee shall have all powers with respect to these Option Terms as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding
on all persons.
11. Plan and Corporate Records Govern. Notwithstanding anything in these Option
Terms to the contrary, these Option Terms shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and these Option Terms are subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan. Notwithstanding anything in the Option
Terms to the contrary, in the event of any discrepancies between the corporate
records regarding this award and the Record-Keeping System, the corporate
records shall control.
12. Not An Employment Contract. The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any

3

--------------------------------------------------------------------------------




right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.
13. Notices. Any written notices provided for in these Option Terms or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
14. Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.
15. No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.
16. Amendment. The Option Terms may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.


ACE Limited






By:     ______________________________________
Its:     ______________________________________





4